Exhibit 10.22 EXECUTION COPY FIVE YEAR CREDIT AGREEMENT among WISCONSIN PUBLIC SERVICE CORPORATION, as Borrower, THE LENDERS IDENTIFIED HEREIN, U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent WELLS FARGO BANK NATIONAL ASSOCIATION, as Co-Documentation Agent JPMORGAN CHASE BANK, N.A., as Co-Documentation Agent UBS SECURITIES LLC, as Co-Documentation Agent CITIBANK, N.A., as Administrative Agent and CITIGROUP GLOBAL MARKETS INC. and U.S. BANK NATIONAL ASSOCIATION, as Co-Lead Arrangers and Book Managers DATED AS OF JUNE 2, 2005 TABLE OF CONTENTS Table of Contents Page SECTION 1. DEFINITIONS AND ACCOUNTING TERMS 1 1.1 Definitions 1 1.2 Computation of Time Periods 12 1.3 Accounting Terms 13 SECTION 2. LOANS 13 2.1 Revolving Loan Commitment 13 2.2 Method of Borrowing for Revolving Loans 13 2.3 Funding of Revolving Loans 13 2.4 Continuations and Conversions 14 2.5 Minimum Amounts 15 2.6 Reductions of Revolving Loan Commitment 15 2.7 Notes 15 2.8 Swing Line Loans 15 2.9 Letters of Credit 17 SECTION 3. PAYMENTS 23 3.1 Interest 23 3.2 Prepayments 23 3.3 Payment in Full at Maturity 24 3.4 Fees 24 3.5 Place and Manner of Payments 24 3.6 Pro Rata Treatment 25 3.7 Computations of Interest and Fees 25 3.8 Sharing of Payments 26 3.9 Evidence of Debt 26 SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS 27 4.1 Eurodollar Loan Provisions 27 4.2 Capital Adequacy 29 4.3 Compensation 29 4.4 Taxes 30 i 4.5 Replacement of Lenders 32 SECTION 5. CONDITIONS PRECEDENT 32 5.1 Closing Conditions 32 5.2 Conditions to Each Extension of Credit 34 5.3 Conditions to Each Extension of Credit On and After Any Trigger Date 35 SECTION 6. REPRESENTATIONS AND WARRANTIES 35 6.1 Organization and Good Standing; Assets 35 6.2 Due Authorization 36 6.3 No Conflicts 36 6.4 Consents 36 6.5 Enforceable Obligations 36 6.6 Financial Condition 37 6.7 No Material Change 37 6.8 No Default 37 6.9 Indebtedness 37 6.10 Litigation 37 6.11 Taxes 38 6.12 Compliance with Law 38 6.13 ERISA. 38 6.14 Use of Proceeds; Margin Stock 39 6.15 Government Regulation 39 6.16 Disclosure 39 SECTION 7. AFFIRMATIVE COVENANTS 40 7.1 Information Covenants 40 7.2 Financial Covenant 42 7.3 Preservation of Existence and Franchises 42 7.4 Books and Records 42 7.5 Compliance with Law 42 7.6 Payment of Taxes and Other Indebtedness 42 7.7 Insurance 42 7.8 Use of Proceeds 43 7.9 Audits/Inspections 43 7.10 Restrictive Agreements 43 ii SECTION 8. NEGATIVE COVENANTS 43 8.1 Nature of Business 44 8.2 Consolidation and Merger 44 8.3 Sale or Lease of Assets 44 8.4 Arm's-Length Transactions 44 8.5 Fiscal Year 45 8.6 Liens 45 SECTION 9. EVENTS OF DEFAULT 46 9.1 Events of Default 46 9.2 Acceleration; Remedies 48 9.3 Allocation of Payments After Event of Default 49 SECTION 10. AGENCY PROVISIONS 50 10.1 Appointment 50 10.2 Delegation of Duties 51 10.3 Exculpatory Provisions 51 10.4 Reliance on Communications 51 10.5 Notice of Default 52 10.6 Non-Reliance on Agent and Other Lenders 52 10.7 Indemnification 53 10.8 Agent in Its Individual Capacity 53 10.9 Successor Agent 53 SECTION 11. MISCELLANEOUS 54 11.1 Notices 54 11.2 Right of Set-Off 55 11.3 Benefit of Agreement 55 11.4 No Waiver; Remedies Cumulative 58 11.5 Payment of Expenses, etc. 58 11.6 Amendments, Waivers and Consents 59 11.7 Counterparts/Telecopy 60 11.8 Headings 60 11.9 Defaulting Lender 60 11.10 Survival of Indemnification and Representations and Warranties 60 11.11 Confidentiality 61 iii 11.12 Governing Law; Venue 61 11.13 Waiver of Jury Trial; Waiver of Consequential Damages 61 11.14 Time 62 11.15 Severability 62 11.16 Assurances 62 11.17 USA Patriot Act Notification 62 11.18 Entirety 62 SCHEDULES Schedule 1.1 Commitment Percentages Schedule 6.1(c)Subsidiaries Schedule 8.3
